Citation Nr: 0315386	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  01-09 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the residuals of 
myocardial infarctions secondary to service-connected 
thrombophlebitis of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from August 1955 to June 
1957.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.


REMAND

The evidence of record shows that the veteran submitted a 
letter from his daughter in March 1999 indicating that his 
service-connected thrombophlebitis of the left leg had caused 
cardiac illness, specifically myocardial infarctions.  The 
veteran underwent VA examination in May 2000, and the 
examiner did not find evidence of residuals of myocardial 
infarctions.  The examiner stated that opinions rendered by 
the veteran's daughter as to the causation of the veteran's 
myocardial infarctions were incorrect, but did not render his 
own opinion as to the cause of the veteran's myocardial 
infarctions.  

Based on the medical evidence obtained, the RO denied service 
connection for myocardial infarctions, to include as 
secondary to thrombophlebitis of the left leg, in a July 2001 
rating decision.  The veteran appealed the July 2001 rating 
decision and the RO issued a statement of the case in October 
2001, explaining why service connection could not be granted 
for myocardial infarctions on a direct or secondary basis; 
the statement of the case did not contain updated regulatory 
language regarding VA's duty to assist the veteran in 
substantiating his claim.  The veteran submitted his VA Form 
9, Appeal to Board of Veterans' Appeals, in November 2001 and 
requested a video conference before the Board.  A video 
conference was held in December 2001, and testimony was given 
by the veteran regarding the issue here on appeal.

The veteran's representative submitted a written brief 
presentation in June 2003 and requested that the veteran's 
claim be sent back to the RO for notification and 
readjudication under the Veterans Claims Assistance Act of 
2000 (the VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)].  The veteran's representative also pointed out that 
the veteran requested a video conference and insinuated that 
he continued to desire such a hearing without noting that one 
had been held in December 2001.

In November 2000, the President signed the VCAA into 
legislation.  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  It also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  
Additionally, judicial precedent requires that VA advise a 
claimant not only of his/her own responsibilities with 
respect to gathering evidence, but of VA's responsibilities 
in obtaining specific evidence on behalf of a claimant.  Also 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Regulations implementing the VCAA were promulgated and the 
Board began advising claimants in writing of his/her rights 
and responsibilities under the VCAA, as well as the 
responsibilities of VA in assisting claimants in obtaining 
evidence, as opposed to remanding all cases that did not have 
the statutorily mandated notice language to the ROs.  The 
Board's notice to claimants included a request for the 
claimant to respond within thirty days of the date of the 
letter as provided in 38 C.F.R. Section 19.9(a)(2)(ii).  This 
portion of the regulations, however, was recently invalidated 
by the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  The Federal Circuit specifically found 
that, under the statute, a claimant has one year in which to 
submit additional evidence and argument in support of his/her 
claim following notice of the VCAA as opposed to only thirty 
days as set forth in the regulations at 38 C.F.R. Section 
19.9(a)(2)(ii).  Accordingly, that portion of the regulations 
limiting a claimant's response time to thirty days, 38 C.F.R. 
Section 19.9(a)(2)(ii), was invalidated.  See Disabled  
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  




Considering the procedural outline as set forth in the VCAA 
and in the recent opinion of the Federal Circuit in 
conjunction with the veteran's claims folder, which is void 
of any specific notice of the VCAA and of VA's obligation to 
obtain identified evidence, the Board finds that it has no 
alternative but to remand this matter to the RO to ensure 
that the veteran is given proper notice of his rights and 
responsibilities under the VCAA, allowed the appropriate time 
in which to respond to the notice of the VCAA and/or waive 
that response time, and to ensure that all duty to notify and 
duty to assist obligations of VA are met.  It is noted that 
due to the recent invalidation of regulations implementing 
the VCAA, the Board does not have the authority to cure this 
procedural defect itself.

The Board additionally finds, after a review of the record 
and the arguments of the veteran's representative, that the 
medical record is insufficient upon which to render a 
decision.  Specifically, although the VA examiner pointed out 
that comments made by the veteran's daughter, who is a 
registered nurse, were incorrect, he did not state whether it 
was at least as likely as not that the veteran's myocardial 
infarctions were caused by his service-connected 
thrombophlebitis of the left leg.  Accordingly, the RO should 
either schedule the veteran for another examination and/or 
have the veteran's medical records reviewed by an appropriate 
specialist to determine the causation of the myocardial 
infarctions.

Finally, the Board finds that the record is unclear as to 
whether the veteran desires another video conference 
regarding the issue on appeal.  Although the originally 
requested video conference was held in December 2001, the 
veteran's representative indicated in June 2003 that a video 
conference was desired by the veteran.  As such, the RO 
should clarify the veteran's desires in this respect.

Therefore, this matter is REMANDED for the following action:



1.	The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA and valid implementing 
regulations.  He should be given an 
opportunity to supply additional 
evidence and/or argument, identify 
additional evidence for VA to obtain, 
or waive his right to the one-year 
response time required under the VCAA.  
The veteran should specifically be 
asked whether or not he desires 
another personal hearing, to include a 
video conference before the Board.  
All new evidence and/or arguments must 
be associated with the veteran's 
claims folder.

2.	The veteran should either be scheduled 
for an examination with the 
appropriate medical specialist or his 
claims folder should be reviewed by 
the appropriate medical specialist to 
determine whether it is at least as 
likely as not that his myocardial 
infarctions were caused by his 
service-connected thrombophlebitis of 
the left leg and, if so, if there is 
any current disability as a result of 
the myocardial infarctions.  The 
examiner(s) should be requested to 
review the veteran's entire claims 
folder and to support each opinion 
rendered with appropriate rationale.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.


The purpose of this REMAND is to cure a procedural defect and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.




	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




